  Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 1 of 34 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 INTERTRUST TECHNOLOGIES
 CORPORATION, a Delaware corporation,

                        Plaintiff,
                                                       CIVIL ACTION NO. 2:19-CV-266
 v.

 CINEMARK HOLDINGS, INC., a Delaware                   JURY TRIAL DEMANDED
 corporation,

                        Defendant.



                       COMPLAINT FOR PATENT INFRINGEMENT


      Plaintiff Intertrust Technologies Corporation (“Intertrust” or “Plaintiff”), by and through its

undersigned counsel, complains and alleges as follows against Cinemark Holdings, Inc.

(“Cinemark”):

                                          THE PARTIES

        1.      Intertrust is a corporation organized under the laws of the State of Delaware, with

its principal place of business located at 920 Stewart Drive, Sunnyvale, California 94085.

        2.      Upon information and belief, Cinemark is a corporation organized and existing

under the laws of the State of Delaware with its principal place of business at 3900 Dallas

Parkway, Suite 500, Plano, TX 75093.

                                     NATURE OF THE ACTION
        3.      This is a civil action for infringement under the patent laws of the United States, 35

U.S.C. § 1 et seq.

        4.      Cinemark has infringed Intertrust’s U.S. Patent No. 6,157,721, U.S. Patent No.

6,640,304, U.S. Patent No. 6,785,815, U.S. Patent No. 7,340,602, U.S. Patent No. 7,406,603, U.S.

Patent No. 7,694,342, U.S. Patent No. 8,191,157, U.S. Patent No. 8,191,158, U.S. Patent No.



Complaint for Patent Infringement                                                             Page 1
  Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 2 of 34 PageID #: 2




8,526,610, U.S. Patent No. 8,931,106, and U.S. Patent No. 9,569,627 (collectively, “the Asserted

Patents”) and continues to infringe at least U.S. Patent No. 6,785,815, U.S. Patent No. 7,340,602,

U.S. Patent No. 7,406,603, U.S. Patent No. 7,694,342, U.S. Patent No. 8,526,610, U.S. Patent No.

8,931,106, and U.S. Patent No. 9,569,627. Intertrust is the legal owner by assignment of the

Asserted Patents, which were duly and legally issued by the United States Patent and Trademark

Office. Plaintiff seeks injunctive relief and monetary damages.

                                  JURISDICTION AND VENUE

        5.      This Court has subject matter jurisdiction over the subject matter of this action

pursuant to the 28 U.S.C. §§ 1331 and 1338(a).

        6.      Upon information and belief, this Court has personal jurisdiction over Cinemark

in this action because Cinemark has committed acts within this District giving rise to this action

and has established minimum contacts with this forum such that the exercise of jurisdiction over

Cinemark would not offend traditional notions of fair play and substantial justice. Cinemark has

committed acts of patent infringement and has regularly and systematically conducted and

solicited business in this District by and through at least headquarters in this District and its

operation of several theaters in this district.

        7.      Venue is proper in this District under 28 U.S.C. § 1400(b) at least because

Cinemark has committed acts of infringement in this District and has regular and established

places of business in this District. On information and belief, Cinemark’s principal place of

business is in this this District at 3900 Dallas Parkway, Suite 500, Plano, TX 75093. Further, on

information and belief, Cinemark operates the Cinemark Sherman theaters at 3310 Town Center

Street, Sherman TX 75092.

                                    FACTUAL BACKGROUND

        B.      Intertrust’s History and Innovations

        8.      Intertrust was founded in 1990. Intertrust pioneered digital rights management

and developed the architecture to create the trusted computing environment needed for



Complaint for Patent Infringement                                                               Page 2
  Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 3 of 34 PageID #: 3




commercially viable digital rights management (DRM). Intertrust’s pioneering patented

technology enabled distribution of software, music, books, and video over the Internet, and

provided for secure processing in a distributed environment.

       9.      In addition to enabling distribution of protected digital content and software over

the Internet, Intertrust’s innovations have contributed to a global standard for DRM and

interoperability, Marlin DRM. Intertrust has also developed a corresponding suite of software

development kits (“SDKs”) and services for trusted media asset distribution, including Marlin

Client and Server SDKs, Seacert Trust Services, and the Sockeye Cryptography SDK. Content
publishers, service providers, device makers, application developers, and system-on-a-chip

vendors use Intertrust’s Marlin and Sockeye SDKs and Seacert Services to build personalized

content distribution products and services for mobile devices, broadband, and Internet TV.

       10.     More recently, Intertrust invented methods and systems for protecting high-value

content, such as original-release commercial motion pictures, when these content assets are

distributed to exhibitors, such as commercial movie theaters. This Intertrust technology extends

the basic concepts of digital rights management and secure distributed computing to enable the

levels of security required by commercial distribution of digital content in which the major

studios have typically invested tens of millions of dollars. The incentives to breach the security

of these high-value content assets, the increasing sophistication of hackers, and the potential

cost-savings to the cinema industry from digital distribution made Intertrust’s new technology

important and valuable.

       11.     Today, Intertrust’s culture of innovation continues. Intertrust focuses on the

research and development of new technologies in the areas of electronic trust management,

privacy protection, database management and governance, and secure media distribution.




Complaint for Patent Infringement                                                            Page 3
  Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 4 of 34 PageID #: 4



         C.    Intertrust’s Asserted Patents

         12.   Intertrust’s asserted patents provide detailed teaching of a security architecture

that has been used since 2009 by the cinema industry to securely distribute original-release and

other high-value content in digital form.

         D.    Cinemark’s Infringing Technology

         13.   This Intertrust technology was adopted by the cinema industry through

specifications developed and promulgated by an organization named Digital Cinema Initiatives

(DCI).

         14.   The original DCI specification was released in 2005. Widespread distribution of

feature films in digital format followed a few years later, and almost all feature films are now

distributed digitally, using the DCI specification.

         15.   Cinemark infringes Intertrust’s asserted patents through its use of DCI-compliant

equipment suites to show movies and other DCI-compliant content in the movie theaters that it

owns and operates.

         16.   The DCI-compliant equipment suite provides content protection and digital rights

management for the content that is shown in such movie theaters.

         17.   The DCI-compliant equipment suite receives a digital bit stream that comprises

both the contents of the Digital Cinema Package (DCP) and the Key Delivery Message (KDM).

         18.   The DCP comprises encrypted digital content and a Composition Play List (CPL).

The digital content is the movie itself – the video and audio tracks that make up the movie that is

seen in the movie theater. The CPL is the recipe for the movie in its contracted format – the CPL

can combine a large number of different audio and video tracks for a particular screening in a

particular market, including different combinations of audio in different languages, video with

scene variations, and other variations.

         19.   The KDM is a digitally signed secure container. The KDM contains encrypted

content keys for a CPL, usage parameters for the content keys that comprise temporal, content,

and equipment rules for the use of the content keys, and the Trusted Device List (TDL).


Complaint for Patent Infringement                                                            Page 4
  Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 5 of 34 PageID #: 5




       20.     An Image Media Block (IMB) in the DCI-compliant equipment suite comprises a

Security Manager, a Media Decryptor, and a Forensic Marker.

       21.     If the DCI-compliant equipment suite comprises a linked projector rather than a

projector physically integrated to the IMB, the IMB also includes a Link Encryptor.

       22.     The IMB is a Secure Processing Block that includes a private key for

identification of the IMB. The IMB checks the signature of the KDM, opens the KDM upon

successful verification of the signature, and enforces certain governance conditions conveyed in

the KDM and DCP, and, if a request to play a movie is within the scope of the governance, uses
the IMB private key to decrypt the content keys.

       23.     If the governance conditions associated with each of the content keys are met,

then the decrypted content keys are sent by the Security Manager of the IMB to the Media

Decryptor, where the keys will be used to decrypt the content. The content will then be then

watermarked in the Forensic Marker. If there is a link between the IMB and the Projector, the

Link Encryptor will then encrypt the content for decryption at the projector, where the content is

projected onto the screen in the movie theater.

       24.     Cinemark uses the technology of the Asserted Patents in its operation of movie

theaters. The Asserted Patents provide the technology necessary for the movie studios or other

content providers to trust that the movie theaters will only use the content for authorized

showings and that the movie theaters will not breach the security of the digital copies that have

been entrusted to them.

                                  FIRST CAUSE OF ACTION
                              Infringement of Patent No. 6,157,721
       25.     Plaintiff re-alleges and incorporates by reference each of the allegations in the

foregoing paragraphs as though fully set forth herein.

       26.     Intertrust is the current exclusive owner and assignee of all right, title, and interest

in and to U.S. Patent No. 6,157,721 (“the ’721 patent”), titled “Systems and methods using

cryptography to protect secure computing environments,” duly and legally issued by the United



Complaint for Patent Infringement                                                               Page 5
  Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 6 of 34 PageID #: 6




States Patent and Trademark Office on December 5, 2000, including the right to bring this suit

for damages. A true and correct copy of the ’721 patent is attached hereto as Exhibit A.

       27.     Before its expiration, the ’721 patent was valid and enforceable.

       28.     Cinemark has directly infringed the ’721 patent by making, using, selling,

offering for sale, and/or importing into the United States, without authority, products, methods

performed by and/or attributable to equipment, and or services that practice one or more claims

of the ’721 patent, including but not limited to DCI-compliant equipment suites, and components

thereof, and performing services such as updating the software and/or firmware operating in the
IMB of DCI-compliant equipment suites (herein the “Infringing Products and Services”).

       29.     As a non-limiting example, Cinemark has infringed claim 9 of the ’721 patent.

Claim 9 claims as follows:

       A method of distinguishing between trusted and untrusted load modules comprising:

               (a) receiving a load module,

               (b) determining whether the load module has an associated digital signature,

               (c) if the load module has an associated digital signature, authenticating the digital

                       signature using at least one public key secured behind a tamper resistant

                       barrier and therefore hidden from the user; and

               (d) conditionally executing the load module based at least in part on the results of

                       authenticating step (c).

       30.     On information and belief Cinemark has infringed at least claim 9 of the ’721

patent through its updating the software and/or firmware operating in the IMB of a DCI-

compliant equipment suite to show movies and other DCI-compliant content in its movie

theaters, insofar as, on information and belief, all limitations of this claim correspond to elements

in the process for upgrading the secure software and/or firmware of such DCI-compliant

equipment suites. On information and belief, Cinemark receives updates for the software and/or

firmware operating in the IMB of the DCI-compliant equipment suite. On information and

belief, as part of the software update and/or secure boot process, the DCI-compliant equipment


Complaint for Patent Infringement                                                             Page 6
  Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 7 of 34 PageID #: 7




suite locates and loads a digital signature that is associated with the software; authenticates in a

secured manner that signature using a public key; and, if the authentication is successful,

performs the software update.

       31.     Cinemark has had actual knowledge of both Intertrust’s rights in the ’721 patent

and details of Cinemark’s infringement of the ’721 patent because Intertrust brought the ’721

patent to Cinemark’s attention before the filing date of this Complaint, at least by on or about

April, 2018.

       32.     Cinemark is not and has never been licensed or otherwise authorized by Intertrust
to practice, the claims of the ’721 patent.

       33.     By reason of Cinemark’s infringing activities, Intertrust has suffered substantial

damages in an amount to be proven at trial. But for Cinemark’s infringement of the ’721 patent,

Intertrust would have provided Cinemark with the patented Intertrust technology that Cinemark

needed to implement the Infringing Products and Services and/or licensed the ’721 patent to

Cinemark so that Cinemark could implement these products and services. As a result of

Cinemark’s infringement, Intertrust has been damaged in an amount equal to the loss of profits

that would otherwise have accrued to Intertrust from providing its patented technology to

Cinemark, but in no event less than a reasonable royalty.

                                SECOND CAUSE OF ACTION
                              Infringement of Patent No. 6,640,304
       34.     Plaintiff re-alleges and incorporates by reference each of the allegations in the

foregoing paragraphs as though fully set forth herein.

       35.     Intertrust is the current exclusive owner and assignee of all right, title, and interest

in and to U.S. Patent No. 6,640,304 (“the ’304 patent”), titled “Systems and methods for secure

transaction management and electronic rights protection,” duly and legally issued by the United

States Patent and Trademark Office on October 28, 2003, including the right to bring this suit for

injunctive relief and damages. A true and correct copy of the ’304 patent is attached hereto as

Exhibit B.



Complaint for Patent Infringement                                                               Page 7
  Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 8 of 34 PageID #: 8




       36.     Before its expiration, the ’304 patent was valid and enforceable.

       37.     Cinemark has directly infringed the ’304 patent by making, using, selling,

offering for sale, and/or importing into the United States, without authority, products, methods

performed by and/or attributable to equipment, and or services that practice one or more claims

of the ’304 patent, including but not limited to DCI-compliant equipment suites, and components

thereof, and providing services such as showing movies using DCI-compliant equipment suites

(herein the “Infringing Products and Services”).

       38.     As a non-limiting example, Cinemark has infringed claim 24 of the ’304 patent.
Claim 24 claims as follows:

       A method for monitoring use of a digital file at a computing system, the method

       comprising:

               receiving the digital file;

               receiving a first entity's control information separately from the digital file;

               using the first entity's control information to govern, at least in part, a use of the

                       digital file at the computing system; and

               reporting information relating to the use of the digital file to the first entity;

               wherein at least one aspect of the computing system is designed to impede the

                       ability of a user of the computing system to tamper with at least one aspect

                       of the computing system's performance of one or more of said using and

                       reporting steps.

       39.     Cinemark has infringed at least claim 24 of the ’304 patent through its use of a

DCI-compliant equipment suite to show movies and other DCI-compliant content in its movie

theaters, insofar as all limitations of this claim correspond to elements in the showing of movies

in a movie theater using a DCI-compliant equipment suite. The DCP and the KDM are received

separately. Log reports are generated and transmitted to rights owners and others in the content

distribution vertical channel.




Complaint for Patent Infringement                                                                   Page 8
  Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 9 of 34 PageID #: 9




       40.     Cinemark has had actual knowledge of both Intertrust’s rights in the ’304 patent

and details of Cinemark’s infringement of the ’304 patent because Intertrust brought the ’304

patent to Cinemark’s attention before the filing date of this Complaint, at least by on or about

April, 2018.

       41.     Cinemark is not and has never been licensed or otherwise authorized by Intertrust

to practice, the claims of the ’304 patent.

       42.     By reason of Cinemark’s infringing activities, Intertrust has suffered substantial

damages in an amount to be proven at trial. But for Cinemark’s infringement of the ’304 patent,
Intertrust would have provided Cinemark with the patented Intertrust technology that Cinemark

needed to implement the Infringing Products and Services and/or licensed the ’304 patent to

Cinemark so that Cinemark could implement these products and services. As a result of

Cinemark’s infringement, Intertrust has been damaged in an amount equal to the loss of profits

that would otherwise have accrued to Intertrust from providing its patented technology to

Cinemark, but in no event less than a reasonable royalty.

                                 THIRD CAUSE OF ACTION
                              Infringement of Patent No. 6,785,815
       43.     Plaintiff re-alleges and incorporates by reference each of the allegations in the

foregoing paragraphs as though fully set forth herein.

       44.     Intertrust is the current exclusive owner and assignee of all right, title, and interest

in and to U.S. Patent No. 6,785,815 (“the ’815 patent”), titled “Methods and systems for

encoding and protecting data using digital signature and watermarking techniques,” duly and

legally issued by the United States Patent and Trademark Office on August 31, 2004, including

the right to bring this suit for injunctive relief and damages. A true and correct copy of the ’815

patent is attached hereto as Exhibit C.

       45.     The ’815 patent is valid and enforceable.

       46.     Cinemark has directly infringed and is currently directly infringing the ’815

patent by making, using, selling, offering for sale, and/or importing into the United States,



Complaint for Patent Infringement                                                               Page 9
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 10 of 34 PageID #: 10




without authority, products, methods performed by and/or attributable to equipment, and or

services that practice one or more claims of the ’815 patent, including but not limited to DCI-

compliant equipment suites, and components thereof, and providing services such as showing

movies using DCI-compliant equipment suites (herein the “Infringing Products and Services”).

       47.     As a non-limiting example, Cinemark has infringed and continues to infringe

claim 42 of the ’815 patent. Claim 42 claims as follows:

       A method for managing at least one use of a file of electronic data, the method including:

               receiving a request to use the file in a predefined manner;
               retrieving at least one digital signature and at least one check value associated

                       with the file;

               verifying the authenticity of the at least one check value using the digital

                       signature;

               verifying the authenticity of at least a portion of the file using the at least one

                       check value; and

               granting the request to use the file in the predefined manner.

       48.     Cinemark has infringed and continues to infringe at least claim 42 of the ’815

patent through its use of a DCI-compliant equipment suite to show movies and other DCI-

compliant content in its movie theaters, insofar as all limitations of this claim correspond to

elements in the showing of movies in a movie theater using a DCI-compliant equipment suite.

The CPL is digitally signed and contains check values, comprising at least the KeyID element

and the Hash Element of the CPL. The IMB checks the signature of the CPL. The Hash

Elements are used to verify the essence files of the DCP.

       49.     Cinemark has had actual knowledge of both Intertrust’s rights in the ’815 patent

and details of Cinemark’s infringement of the ’815 patent because Intertrust brought the ’815

patent to Cinemark’s attention before the filing date of this Complaint, at least by on or about

April, 2018.




Complaint for Patent Infringement                                                              Page 10
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 11 of 34 PageID #: 11




       50.     Cinemark is not and has never been licensed or otherwise authorized by Intertrust

to practice, the claims of the ’815 patent.

       51.     By reason of Cinemark’s infringing activities, Intertrust has suffered, and will

continue to suffer, substantial damages in an amount to be proven at trial. But for Cinemark’s

infringement of the ’815 patent, Intertrust would have provided Cinemark with the patented

Intertrust technology that Cinemark needed to implement the Infringing Products and Services

and/or licensed the ’815 patent to Cinemark so that Cinemark could implement these products

and services. As a result of Cinemark’s infringement, Intertrust has been damaged in an amount
equal to the loss of profits that would otherwise have accrued to Intertrust from providing its

patented technology to Cinemark, but in no event less than a reasonable royalty.

       52.     Cinemark’s continuing acts of infringement are a basis of consumer demand for

the Infringing Products and Services. Cinemark’s continuing acts of infringement are therefore

irreparably harming and causing damage to Intertrust, for which Intertrust has no adequate

remedy at law, and will continue to suffer such irreparable injury unless Cinemark’s continuing

acts of infringement are enjoined by the Court. The hardships that an injunction would impose

are less than those faced by Intertrust should an injunction not issue. The public interest would

be served by issuance of an injunction.

       53.     Cinemark’s infringement of the ’815 patent has been and continues to be willful

and deliberate, justifying a trebling of damages under 35 U.S.C. § 284.

                                FOURTH CAUSE OF ACTION
                              Infringement of Patent No. 7,340,602
       54.     Plaintiff re-alleges and incorporates by reference each of the allegations in the

foregoing paragraphs as though fully set forth herein.

       55.     Intertrust is the current exclusive owner and assignee of all right, title, and interest

in and to U.S. Patent No. 7,340,602 (“the ’602 patent”), titled “Systems and methods for

authenticating and protecting the integrity of data streams and other data,” duly and legally

issued by the United States Patent and Trademark Office on March 4, 2008, including the right to



Complaint for Patent Infringement                                                             Page 11
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 12 of 34 PageID #: 12




bring this suit for injunctive relief and damages. A true and correct copy of the ’602 patent is

attached hereto as Exhibit D.

       56.     The ’602 patent is valid and enforceable.

       57.     Cinemark has directly infringed and is currently directly infringing the ’602

patent by making, using, selling, offering for sale, and/or importing into the United States,

without authority, products, methods performed by and/or attributable to equipment, and or

services that practice one or more claims of the ’602 patent, including but not limited to DCI-

compliant equipment suites, and components thereof, and providing services such as showing
movies using DCI-compliant equipment suites (herein the “Infringing Products and Services”).

       58.     As a non-limiting example, Cinemark has infringed and continues to infringe

claim 25 of the ’602 patent. Claim 25 claims as follows:

       A method for encoding a block of data in a manner designed to facilitate fault-tolerant

       authentication comprising:

               generating a progression of check values, each check value in the progression

                       being derived from a portion of the block of data and from at least one

                       other check value in the progression;

               generating an encoded block of data, comprising:

                       inserting error-check values into the block of data, each error-check value

                                being inserted in proximity to a portion of the block of data to

                                which it corresponds, and each error-check value being operable to

                                facilitate authentication of a portion of the block of data and of a

                                check value in the progression of check values;

               transmitting the encoded block of data and the check values to a user's system,

                       whereby the user's system is able to receive and authenticate portions of

                       the encoded block of data before the entire encoded block of data is

                       received,




Complaint for Patent Infringement                                                             Page 12
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 13 of 34 PageID #: 13




               wherein each error-check value comprises a hash of the portion of the block of

                       data to which it corresponds.

       59.     Cinemark has infringed and continues to infringe at least claim 25 of the ’602

patent through its use of a DCI-compliant equipment suite to log and distribute log records of

showings of movies and other DCI-compliant content in its movie theaters, insofar as all

limitations of this claim correspond to elements in the logging and distribution of logs of

showings of movies in a movie theater using a DCI-compliant equipment suite. The logs are

generated for the use of participants in the digital content distribution vertical channel. Each log
record includes a check value, namely the hash of the header of the prior log record. In

generating a series of log records, the DCI-compliant equipment suite generates a series of said

check values. The record header comprises a hash of the record body and a hash of the previous

record header. Each log record also includes a hash of the log record body, an error-check value.

The hash of the record body is derived from a portion of the block of data, here the entire block

of data, and also from the hash of the prior record header, the prior record header being one other

check value in the progression.

       60.      Cinemark has had actual knowledge of both Intertrust’s rights in the ’602 patent

and details of Cinemark’s infringement of the ’602 patent because Intertrust brought the ’602

patent to Cinemark’s attention before the filing date of this Complaint, at least by on or about

April, 2018.

       61.     Cinemark is not and has never been licensed or otherwise authorized by Intertrust

to practice, the claims of the ’602 patent.

       62.     By reason of Cinemark’s infringing activities, Intertrust has suffered, and will

continue to suffer, substantial damages in an amount to be proven at trial. But for Cinemark’s

infringement of the ’602 patent, Intertrust would have provided Cinemark with the patented

Intertrust technology that Cinemark needed to implement the Infringing Products and Services

and/or licensed the ’602 patent to Cinemark so that Cinemark could implement these products

and services. As a result of Cinemark’s infringement, Intertrust has been damaged in an amount


Complaint for Patent Infringement                                                             Page 13
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 14 of 34 PageID #: 14




equal to the loss of profits that would otherwise have accrued to Intertrust from providing its

patented technology to Cinemark, but in no event less than a reasonable royalty.

       63.     Cinemark’s continuing acts of infringement are a basis of consumer demand for

the Infringing Products and Services. Cinemark’s continuing acts of infringement are therefore

irreparably harming and causing damage to Intertrust, for which Intertrust has no adequate

remedy at law, and will continue to suffer such irreparable injury unless Cinemark’s continuing

acts of infringement are enjoined by the Court. The hardships that an injunction would impose

are less than those faced by Intertrust should an injunction not issue. The public interest would
be served by issuance of an injunction.

       64.     Cinemark’s infringement of the ’602 patent has been and continues to be willful

and deliberate, justifying a trebling of damages under 35 U.S.C. § 284.

                                  FIFTH CAUSE OF ACTION
                              Infringement of Patent No. 7,406,603
       65.     Plaintiff re-alleges and incorporates by reference each of the allegations in the

foregoing paragraphs as though fully set forth herein.

       66.     Intertrust is the current exclusive owner and assignee of all right, title, and interest

in and to U.S. Patent No. 7,406,603 (“the ’603 patent”), titled “Data protection systems and

methods,” duly and legally issued by the United States Patent and Trademark Office on July 29,

2008, including the right to bring this suit for injunctive relief and damages. A true and correct

copy of the ’603 patent is attached hereto as Exhibit E.

       67.     The ’603 patent is valid and enforceable.

       68.     Cinemark has directly infringed and is currently directly infringing the ’603

patent by making, using, selling, offering for sale, and/or importing into the United States,

without authority, products, methods performed by and/or attributable to equipment, and or

services that practice one or more claims of the ’603 patent, including but not limited to DCI-

compliant equipment suites, and components thereof, and providing services such as showing

movies using DCI-compliant equipment suites (herein the “Infringing Products and Services”).



Complaint for Patent Infringement                                                             Page 14
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 15 of 34 PageID #: 15




       69.    As a non-limiting example, Cinemark has infringed and continues to infringe

claim 1 of the ’603 patent. Claim 1 claims as follows:

       A method for protecting electronic media content from unauthorized use by a user of a

       computer system, the method including:

              receiving a request from a user of the computer system to use a piece of electronic

                      media content;

              identifying one or more software modules responsible for processing the piece of

                      electronic media content and enabling use of the piece of electronic media
                      content by the user;

              processing at least a portion of said piece of electronic media content using at

                      least one of the one or more software modules;

              evaluating whether the at least one of the one or more software modules process

                      the portion of the electronic media content in an authorized manner, the

                      evaluating including at least one action selected from the group consisting

                      of:

                      evaluating whether the at least one of the one or more software modules

                              make calls to certain system interfaces;

                      evaluating whether the at least one of the one or more software modules

                              direct data to certain channels;

                      analyzing dynamic timing characteristics of the at least one of the one or

                              more software modules for anomalous timing characteristics

                              indicative of invalid or malicious activity;

              denying the request to use the piece of electronic media content if the evaluation

                      indicates that the at least one of the one or more software modules fail to

                      satisfy a set of predefined criteria.

       70.    Cinemark has infringed and continues to infringe at least claim 1 of the ’603

patent through its use of a DCI-compliant equipment suite to show movies and other DCI-


Complaint for Patent Infringement                                                          Page 15
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 16 of 34 PageID #: 16




compliant content in its movie theaters, insofar as all limitations of this claim correspond to

elements in the showing of movies in a movie theater using a DCI-compliant equipment suite.

The IMB Security Manager identifies all of the secure processing blocks within the DCI-

compliant equipment suite and verifies that there is a corresponding digital certificate attesting to

their validity and function. The IMB Security Manager will evaluate whether the processing of

the digital content is directed to one of those certain channels permitted by the Trusted Device

List and device restrictions enforced by the KDM.

       71.     Cinemark has had actual knowledge of both Intertrust’s rights in the ’603 patent
and details of Cinemark’s infringement of the ’603 patent because Intertrust brought the ’603

patent to Cinemark’s attention before the filing date of this Complaint, at least by on or about

April, 2018.

       72.     Cinemark is not and has never been licensed or otherwise authorized by Intertrust

to practice, the claims of the ’603 patent.

       73.     By reason of Cinemark’s infringing activities, Intertrust has suffered, and will

continue to suffer, substantial damages in an amount to be proven at trial. But for Cinemark’s

infringement of the ’603 patent, Intertrust would have provided Cinemark with the patented

Intertrust technology that Cinemark needed to implement the Infringing Products and Services

and/or licensed the ’603 patent to Cinemark so that Cinemark could implement these products

and services. As a result of Cinemark’s infringement, Intertrust has been damaged in an amount

equal to the loss of profits that would otherwise have accrued to Intertrust from providing its

patented technology to Cinemark, but in no event less than a reasonable royalty.

       74.     Cinemark’s continuing acts of infringement are a basis of consumer demand for

the Infringing Products and Services. Cinemark’s continuing acts of infringement are therefore

irreparably harming and causing damage to Intertrust, for which Intertrust has no adequate

remedy at law, and will continue to suffer such irreparable injury unless Cinemark’s continuing

acts of infringement are enjoined by the Court. The hardships that an injunction would impose




Complaint for Patent Infringement                                                            Page 16
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 17 of 34 PageID #: 17




are less than those faced by Intertrust should an injunction not issue. The public interest would

be served by issuance of an injunction.

       75.      Cinemark’s infringement of the ’603 patent has been and continues to be willful

and deliberate, justifying a trebling of damages under 35 U.S.C. § 284.

                                   SIXTH CAUSE OF ACTION
                               Infringement of Patent No. 7,694,342
       76.      Plaintiff re-alleges and incorporates by reference each of the allegations in the

foregoing paragraphs as though fully set forth herein.

       77.      Intertrust is the current exclusive owner and assignee of all right, title, and interest

in and to U.S. Patent No. 7,694,342 (“the ’342 patent”), titled “Systems and methods for

managing and protecting electronic content and applications,” duly and legally issued by the

United States Patent and Trademark Office on April 6, 2010, including the right to bring this suit

for injunctive relief and damages. A true and correct copy of the ’342 patent is attached hereto

as Exhibit F.

       78.      The ’342 patent is valid and enforceable.

       79.      Cinemark has directly infringed and is currently directly infringing the ’342

patent by making, using, selling, offering for sale, and/or importing into the United States,

without authority, products, methods performed by and/or attributable to equipment, and or

services that practice one or more claims of the ’342 patent, including but not limited to DCI-

compliant equipment suites, and components thereof, and providing services such as showing

movies using DCI-compliant equipment suites (herein the “Infringing Products and Services”).

       80.      As a non-limiting example, Cinemark has infringed and continues to infringe

claim 1 of the ’342 patent. Claim 1 claims as follows:

       A method for managing the use of electronic content at a user's computing device, the

       method including:

                executing an application program on the user's computing device, the application

                        program being capable of rendering electronic content, the application



Complaint for Patent Infringement                                                              Page 17
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 18 of 34 PageID #: 18




                      program having at least a first digital certificate associated therewith, the

                      first digital certificate being generated by or on behalf of a first entity

                      comprising an association of one or more content providers, the first

                      digital certificate being associated with the application program if the

                      application program meets certain predefined criteria set by the

                      association, the predetermined criteria including that the application

                      program will handle the electronic content with at least a predefined level

                      of security;
              requesting the application program to render a piece of electronic content, the

                      piece of electronic content having at least a second digital certificate

                      associated therewith, the second digital certificate being generated by or

                      on behalf of a second entity different from the first entity, and the piece of

                      electronic content further having associated therewith at least one

                      electronic rule, the at least one electronic rule including data specifying

                      one or more conditions associated with rendering the piece of electronic

                      content, the one or more conditions including a condition that the piece of

                      electronic content may be rendered by an application program having the

                      first digital certificate associated therewith;

              verifying, at the user's computing device, the association of the second digital

                      certificate with the piece of electronic content;

              using a rights management program running on the user's computing device to

                      examine the data included in the at least one electronic rule and to

                      determine that the piece of electronic content may be rendered by an

                      application program having the first digital certificate associated

                      therewith;

              verifying the association of the first digital certificate with the application

                      program using the rights management program; and


Complaint for Patent Infringement                                                               Page 18
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 19 of 34 PageID #: 19




               rendering the piece of electronic content using the application program, wherein

                       the piece of electronic content comprises an authorizing document, and the

                       second entity associates the second digital certificate with the authorizing

                       document if the authorizing document originated from a certified entity.

       81.     Cinemark has infringed and continues to infringe at least claim 1 of the ’342

patent through its use of a DCI-compliant equipment suite to show movies and other DCI-

compliant content in its movie theaters, insofar as all limitations of this claim correspond to

elements in the showing of movies in a movie theater using a DCI-compliant equipment suite.
The KDM includes a condition that the DCI-compliant equipment suite is associated with a

digital certificate generated by or on behalf of DCI attesting to the compliance of the DCI-

compliant equipment suite with DCI specifications, which represents a determination that the

DCI-compliant equipment suite will handle digital movie content with at least a predefined level

of security. DCI comprises an association of six major Hollywood Studios. The KDM is a

digital certificate, insofar as it cryptographically binds the CPL with attributes. The KDM is

generated on or on behalf of the KDM authority, the content owner, or content distributor.

       82.     Cinemark has had actual knowledge of both Intertrust’s rights in the ’342 patent

and details of Cinemark’s infringement of the ’342 patent because Intertrust brought the ’342

patent to Cinemark’s attention before the filing date of this Complaint, at least by on or about

April, 2018.

       83.     Cinemark is not and has never been licensed or otherwise authorized by Intertrust

to practice, the claims of the ’342 patent.

       84.     By reason of Cinemark’s infringing activities, Intertrust has suffered, and will

continue to suffer, substantial damages in an amount to be proven at trial. But for Cinemark’s

infringement of the ’342 patent, Intertrust would have provided Cinemark with the patented

Intertrust technology that Cinemark needed to implement the Infringing Products and Services

and/or licensed the ’342 patent to Cinemark so that Cinemark could implement these products

and services. As a result of Cinemark’s infringement, Intertrust has been damaged in an amount


Complaint for Patent Infringement                                                           Page 19
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 20 of 34 PageID #: 20




equal to the loss of profits that would otherwise have accrued to Intertrust from providing its

patented technology to Cinemark, but in no event less than a reasonable royalty.

       85.     Cinemark’s continuing acts of infringement are a basis of consumer demand for

the Infringing Products and Services. Cinemark’s continuing acts of infringement are therefore

irreparably harming and causing damage to Intertrust, for which Intertrust has no adequate

remedy at law, and will continue to suffer such irreparable injury unless Cinemark’s continuing

acts of infringement are enjoined by the Court. The hardships that an injunction would impose

are less than those faced by Intertrust should an injunction not issue. The public interest would
be served by issuance of an injunction.

       86.     Cinemark’s infringement of the ’342 patent has been and continues to be willful

and deliberate, justifying a trebling of damages under 35 U.S.C. § 284.

                                SEVENTH CAUSE OF ACTION
                              Infringement of Patent No. 8,191,157
       87.     Plaintiff re-alleges and incorporates by reference each of the allegations in the

foregoing paragraphs as though fully set forth herein.

       88.     Intertrust is the current exclusive owner and assignee of all right, title, and interest

in and to U.S. Patent No. 8,191,157 (“the ’157 patent”), titled “Systems and methods for secure

transaction management and electronic rights protection,” duly and legally issued by the United

States Patent and Trademark Office on May 29, 2012, including the right to bring this suit for

injunctive relief and damages. A true and correct copy of the ’157 patent is attached hereto as

Exhibit G.

       89.     Before its expiration, the ’157 patent was valid and enforceable.

       90.     Cinemark has directly infringed the ’157 patent by making, using, selling,

offering for sale, and/or importing into the United States, without authority, products, methods

performed by and/or attributable to equipment, and or services that practice one or more claims

of the ’157 patent, including but not limited to DCI-compliant equipment suites, and components




Complaint for Patent Infringement                                                             Page 20
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 21 of 34 PageID #: 21




thereof, and providing services such as showing movies using DCI-compliant equipment suites

(herein the “Infringing Products and Services”).

       91.     As a non-limiting example, Cinemark has infringed claim 69 of the ’157 patent.

Claim 69 claims as follows:

       A method performed by an electronic appliance comprising a processor and a memory

       encoded with program instructions that, when executed by the processor, cause the

       electronic appliance to perform the method, the method comprising:

               receiving, by the electronic appliance, a first piece of electronic content, the first
                       piece of electronic content being encrypted at least in part;

               receiving, by the electronic appliance, separately from the first piece of electronic

                       content, a first key, the first key being associated with the first piece of

                       electronic content, and the first key being encrypted at least in part;

               decrypting, by the electronic appliance, the first key using (a) a second key and

                       (b) a secure processing unit running on the electronic appliance, the

                       second key being stored in memory of the secure processing unit;

               decrypting, by the electronic appliance, the first piece of electronic content using,

                       at least in part, the first key;

               receiving, by the electronic appliance, separately from the first piece of electronic

                       content, and via separate delivery, a first electronic object, the first

                       electronic object specifying one or more permitted or prohibited uses of

                       the first piece of electronic content;

               receiving, by the electronic appliance, a request to use the first piece of electronic

                       content; and

               selectively granting, by the electronic appliance, the request in accordance with

                       the first electronic object.

       92.     Cinemark has infringed at least claim 69 of the '157 patent through its use of a

DCI-compliant equipment suite to show movies and other DCI-compliant content in its movie


Complaint for Patent Infringement                                                                 Page 21
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 22 of 34 PageID #: 22




theaters, insofar as all limitations of this claim correspond to elements in the showing of movies

in a movie theater using a DCI-compliant equipment suite. The DCP and the KDM are received

separately. The IMB private key is stored in the secure silicon of the IMB.

       93.     Cinemark has had actual knowledge of both Intertrust’s rights in the ’157 patent

and details of Cinemark’s infringement of the ’157 patent because Intertrust brought the ’157

patent to Cinemark’s attention before the filing date of this Complaint, at least by on or about

April, 2018.

       94.     Cinemark is not and has never been licensed or otherwise authorized by Intertrust
to practice, the claims of the ’157 patent.

       95.     By reason of Cinemark’s infringing activities, Intertrust has suffered substantial

damages in an amount to be proven at trial. But for Cinemark’s infringement of the ’157 patent,

Intertrust would have provided Cinemark with the patented Intertrust technology that Cinemark

needed to implement the Infringing Products and Services and/or licensed the ’157 patent to

Cinemark so that Cinemark could implement these products and services. As a result of

Cinemark’s infringement, Intertrust has been damaged in an amount equal to the loss of profits

that would otherwise have accrued to Intertrust from providing its patented technology to

Cinemark, but in no event less than a reasonable royalty.

                                EIGHTH CAUSE OF ACTION
                              Infringement of Patent No. 8,191,158
       96.     Plaintiff re-alleges and incorporates by reference each of the allegations in the

foregoing paragraphs as though fully set forth herein.

       97.     Intertrust is the current exclusive owner and assignee of all right, title, and interest

in and to U.S. Patent No. 8,191,158 (“the ’158 patent”), titled “Systems and methods for secure

transaction management and electronic rights protection,” duly and legally issued by the United

States Patent and Trademark Office on May 29, 2012, including the right to bring this suit for

injunctive relief and damages. A true and correct copy of the ’158 patent is attached hereto as

Exhibit H.



Complaint for Patent Infringement                                                             Page 22
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 23 of 34 PageID #: 23




       98.     Before its expiration, the ’158 patent was valid and enforceable.

       99.     Cinemark has directly infringed the ’158 patent by making, using, selling,

offering for sale, and/or importing into the United States, without authority, products, methods

performed by and/or attributable to equipment, and or services that practice one or more claims

of the ’158 patent, including but not limited to DCI-compliant equipment suites, and components

thereof, and providing services such as showing movies using DCI-compliant equipment suites

(herein the “Infringing Products and Services”).

       100.    As a non-limiting example, Cinemark has infringed claim 4 of the ’158 patent.
Claim 4 claims as follows:

       A method utilizing an electronic appliance comprising a processor and a memory

       encoded with program instructions that, when executed by the processor, cause the

       processor to perform the method, the method comprising:

               receiving, at the electronic appliance, an electronic content item, the electronic

                      content item being encrypted at least in part;

               storing the electronic content item in memory of the electronic appliance;

               receiving, at the electronic appliance, independently from the electronic content

                      item via separate delivery and protected separately from the electronic

                      content item, a rule specifying one or more permitted uses of the

                      electronic content item;

               receiving, at the electronic appliance, a request to use the electronic content item;

               determining that the requested use of the electronic content item corresponds to a

                      permitted use of the electronic content item specified in the rule; and

               using, at least in part, a decryption key to decrypt the electronic content item, the

                      decryption key being stored in a secure processing unit contained in the

                      electronic appliance.

       101.    Cinemark has infringed at least claim 4 of the ’158 patent through its use of a

DCI-compliant equipment suite to show movies and other DCI-compliant content in its movie


Complaint for Patent Infringement                                                            Page 23
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 24 of 34 PageID #: 24




theaters, insofar as all limitations of this claim correspond to elements in the showing of movies

in a movie theater using a DCI-compliant equipment suite. The DCP and the KDM are received

separately. The IMB private key is stored in the secure silicon of the IMB.

       102.    Cinemark has had actual knowledge of both Intertrust’s rights in the ’158 patent

and details of Cinemark’s infringement of the ’158 patent because Intertrust brought the ’158

patent to Cinemark’s attention before the filing date of this Complaint, at least by on or about

April, 2018.

       103.    Cinemark is not and has never been licensed or otherwise authorized by Intertrust
to practice, the claims of the ’158 patent.

       104.    By reason of Cinemark’s infringing activities, Intertrust has suffered substantial

damages in an amount to be proven at trial. But for Cinemark’s infringement of the ’158 patent,

Intertrust would have provided Cinemark with the patented Intertrust technology that Cinemark

needed to implement the Infringing Products and Services and/or licensed the ’158 patent to

Cinemark so that Cinemark could implement these products and services. As a result of

Cinemark’s infringement, Intertrust has been damaged in an amount equal to the loss of profits

that would otherwise have accrued to Intertrust from providing its patented technology to

Cinemark, but in no event less than a reasonable royalty.

                                 NINTH CAUSE OF ACTION
                              Infringement of Patent No. 8,526,610
       105.    Plaintiff re-alleges and incorporates by reference each of the allegations in the

foregoing paragraphs as though fully set forth herein.

       106.    Intertrust is the current exclusive owner and assignee of all right, title, and interest

in and to U.S. Patent No. 8,526,610 (“the ’610 patent”), titled “Methods and Apparatus for

Persistent Control and Protection of Content,” duly and legally issued by the United States Patent

and Trademark Office on September 3, 2013, including the right to bring this suit for injunctive

relief and damages. A true and correct copy of the ’610 patent is attached hereto as Exhibit I.

       107.    The ’610 patent is valid and enforceable.



Complaint for Patent Infringement                                                             Page 24
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 25 of 34 PageID #: 25




       108.    Cinemark has directly infringed and is currently directly infringing the ’610

patent by making, using, selling, offering for sale, and/or importing into the United States,

without authority, products, methods performed by and/or attributable to equipment, and or

services that practice one or more claims of the ’610 patent, including but not limited to DCI-

compliant equipment suites, and components thereof, and providing services such as showing

movies using DCI-compliant equipment suites (herein the “Infringing Products and Services”).

       109.    As a non-limiting example, Cinemark has infringed and continues to infringe

claim 1 of the ’610 patent. Claim 1 claims as follows:
       A streaming media player providing content protection and digital rights management,

       including:

               a port configured to receive a digital bit stream, the digital bit stream including:

                       content which is encrypted at least in part, and

               at least one secure container including control information, the control

                       information including one or more rules for controlling at least one aspect

                       of access to or use of the content and for selectively determining whether

                       to proceed with a decrypting step and comparing a system identifier

                       included in the control information with an identifier associated with the

                       player, the secure container further including at least one key suitable for

                       decryption of at least a portion of the content; and

               a control arrangement including:

               a processor and a non-transitory computer-readable storage medium including

                       program code, the program code being operable, when executed by the

                       processor for opening the at least one secure container and extracting the

                       at least one key; and

               a stream controller operatively connected to receive the at least one key, the

                       stream controller further decrypting at least a portion of the encrypted




Complaint for Patent Infringement                                                            Page 25
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 26 of 34 PageID #: 26




                       content based on the at least one key and when allowed by the one or more

                       rules.

       110.    Cinemark has infringed and continues to infringe at least claim 1 of the ’610

patent through its use of a DCI-compliant equipment suite to show movies and other DCI-

compliant content in its movie theaters, insofar as all limitations of this claim correspond to

elements in the showing of movies in a movie theater using a DCI-compliant equipment suite.

       111.    Cinemark has had actual knowledge of both Intertrust’s rights in the ’610 patent

and details of Cinemark’s infringement of the ’610 patent because Intertrust brought the ’610
patent to Cinemark’s attention before the filing date of this Complaint, at least by on or about

April, 2018.

       112.    Cinemark is not and has never been licensed or otherwise authorized by Intertrust

to practice, the claims of the ’610 patent.

       113.    By reason of Cinemark’s infringing activities, Intertrust has suffered, and will

continue to suffer, substantial damages in an amount to be proven at trial. But for Cinemark’s

infringement of the ’610 patent, Intertrust would have provided Cinemark with the patented

Intertrust technology that Cinemark needed to implement the Infringing Products and Services

and/or licensed the ’610 patent to Cinemark so that Cinemark could implement these products

and services. As a result of Cinemark’s infringement, Intertrust has been damaged in an amount

equal to the loss of profits that would otherwise have accrued to Intertrust from providing its

patented technology to Cinemark, but in no event less than a reasonable royalty.

       114.    Cinemark’s continuing acts of infringement are a basis of consumer demand for

the Infringing Products and Services. Cinemark’s continuing acts of infringement are therefore

irreparably harming and causing damage to Intertrust, for which Intertrust has no adequate

remedy at law, and will continue to suffer such irreparable injury unless Cinemark’s continuing

acts of infringement are enjoined by the Court. The hardships that an injunction would impose

are less than those faced by Intertrust should an injunction not issue. The public interest would

be served by issuance of an injunction.


Complaint for Patent Infringement                                                           Page 26
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 27 of 34 PageID #: 27




       115.    Cinemark’s infringement of the ’610 patent has been and continues to be willful

and deliberate, justifying a trebling of damages under 35 U.S.C. § 284.

                                 TENTH CAUSE OF ACTION
                              Infringement of Patent No. 8,931,106
       116.    Plaintiff re-alleges and incorporates by reference each of the allegations in the

foregoing paragraphs as though fully set forth herein.

       117.    Intertrust is the current exclusive owner and assignee of all right, title, and interest

in and to U.S. Patent No. 8,931,106 (“the ’106 patent”), titled “Systems and methods for

managing and protecting electronic content and applications,” duly and legally issued by the

United States Patent and Trademark Office on January 6, 2015, including the right to bring this

suit for injunctive relief and damages. A true and correct copy of the ’106 patent is attached

hereto as Exhibit J.

       118.    The ’106 patent is valid and enforceable.

       119.    Cinemark has directly infringed and is currently directly infringing the ’106

patent by making, using, selling, offering for sale, and/or importing into the United States,

without authority, products, methods performed by and/or attributable to equipment, and or

services that practice one or more claims of the ’106 patent, including but not limited to DCI-

compliant equipment suites, and components thereof, and providing services such as showing

movies using DCI-compliant equipment suites (herein the “Infringing Products and Services”).

       120.    As a non-limiting example, Cinemark has infringed and continues to infringe

claim 17 of the ’106 patent. Claim 17 claims as follows:

       A method for managing the use of electronic content at a computing device, the method

       including:

               receiving a piece of electronic content;

               receiving, separately from the piece of electronic content, data specifying one or
                       more conditions associated with rendering the piece of electronic content,

                       the one or more conditions including a condition that the piece of



Complaint for Patent Infringement                                                             Page 27
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 28 of 34 PageID #: 28




                       electronic content be rendered by a rendering application associated with a

                       first digital certificate;

               executing a rendering application on the computing device, the rendering

                       application being associated with at least the first digital certificate, the

                       first digital certificate having been generated by a first entity based at least

                       in part on a determination that the rendering application will handle

                       electronic content with at least a predefined level of security;

               requesting, through a rights management engine executing on the computing
                       device, permission for the rendering application to render the piece of

                       electronic content;

               determining, using the rights management engine, whether the one or more

                       conditions specified by the data have been satisfied;

               decrypting the piece of electronic content; and

               rendering the decrypted piece of electronic content using the rendering

                       application.

       121.    Cinemark has infringed and continues to infringe at least claim 17 of the ’106

patent through its use of a DCI-compliant equipment suite to show movies and other DCI-

compliant content in its movie theaters, insofar as all limitations of this claim correspond to

elements in the showing of movies in a movie theater using a DCI-compliant equipment suite.

The KDM and the digital content are separately received. The KDM includes a condition that

the DCI-compliant equipment suite is associated with a digital certificate generated by or on

behalf of DCI attesting to the compliance of the DCI-compliant equipment suite with DCI

specifications, which represents a determination that the DCI-compliant equipment suite will

handle digital movie content with at least a predefined level of security.

       122.    Cinemark has had actual knowledge of both Intertrust’s rights in the ’106 patent

and details of Cinemark’s infringement of the ’106 patent because Intertrust brought the ’106




Complaint for Patent Infringement                                                              Page 28
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 29 of 34 PageID #: 29




patent to Cinemark’s attention before the filing date of this Complaint, at least by on or about

April, 2018.

       123.    Cinemark is not and has never been licensed or otherwise authorized by Intertrust

to practice, the claims of the ’106 patent.

       124.    By reason of Cinemark’s infringing activities, Intertrust has suffered, and will

continue to suffer, substantial damages in an amount to be proven at trial. But for Cinemark’s

infringement of the ’106 patent, Intertrust would have provided Cinemark with the patented

Intertrust technology that Cinemark needed to implement the Infringing Products and Services
and/or licensed the ’106 patent to Cinemark so that Cinemark could implement these products

and services. As a result of Cinemark’s infringement, Intertrust has been damaged in an amount

equal to the loss of profits that would otherwise have accrued to Intertrust from providing its

patented technology to Cinemark, but in no event less than a reasonable royalty.

       125.    Cinemark’s continuing acts of infringement are a basis of consumer demand for

the Infringing Products and Services. Cinemark’s continuing acts of infringement are therefore

irreparably harming and causing damage to Intertrust, for which Intertrust has no adequate

remedy at law, and will continue to suffer such irreparable injury unless Cinemark’s continuing

acts of infringement are enjoined by the Court. The hardships that an injunction would impose

are less than those faced by Intertrust should an injunction not issue. The public interest would

be served by issuance of an injunction.

       126.    Cinemark’s infringement of the ’106 patent has been and continues to be willful

and deliberate, justifying a trebling of damages under 35 U.S.C. § 284.

                               ELEVENTH CAUSE OF ACTION
                              Infringement of Patent No. 9,569,627
       127.    Plaintiff re-alleges and incorporates by reference each of the allegations in the

foregoing paragraphs as though fully set forth herein.

       128.    Intertrust is the current exclusive owner and assignee of all right, title, and interest

in and to U.S. Patent No. 9,569,627 (“the ’627 patent”), titled “Systems and methods for



Complaint for Patent Infringement                                                             Page 29
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 30 of 34 PageID #: 30




governing content rendering, protection, and management applications,” duly and legally issued

by the United States Patent and Trademark Office on February 14, 2017, including the right to

bring this suit for injunctive relief and damages. A true and correct copy of the ’627 patent is

attached hereto as Exhibit K.

       129.    The ’627 patent is valid and enforceable.

       130.    Cinemark has directly infringed and is currently directly infringing the ’627

patent by making, using, selling, offering for sale, and/or importing into the United States,

without authority, products, methods performed by and/or attributable to equipment, and or
services that practice one or more claims of the ’627 patent, including but not limited to DCI-

compliant equipment suites, and components thereof, and providing services such as showing

movies using DCI-compliant equipment suites (herein the “Infringing Products and Services”).

       131.    As a non-limiting example, Cinemark has infringed and continues to infringe

claim 1 of the ’627 patent. Claim 1 claims as follows:

       A method performed by a system comprising a processor and a non-transitory computer-

       readable storage medium storing instructions that, when executed by the processor, cause

       the system to perform the method, the method comprising:

               receiving, by a secure control application executing on the system in a protected

                       processing environment, a request to access protected content by a

                       governed application executing on the system in a processing environment

                       separate from the protected processing environment;

               extracting, by the secure control application, secret information from a secure

                       electronic container, the secret information being configured to be used, at

                       least in part, to decrypt the protected content, wherein extracting the secret

                       information comprises decrypting at least a portion of the secure electronic

                       container to generate unencrypted secret information; and

               sending, by the secure control application, the unencrypted secret information

                       from the protected processing environment to the governed application


Complaint for Patent Infringement                                                            Page 30
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 31 of 34 PageID #: 31




                       executing in the processing environment separate from the protected

                       processing environment.

       132.    Cinemark has infringed and continues to infringe at least claim 1 of the ’627

patent through its use of a DCI-compliant equipment suite to show movies and other DCI-

compliant content in its movie theaters, insofar as all limitations of this claim correspond to

elements in the showing of movies in a movie theater using a DCI-compliant equipment suite.

The IMB Security Manager is a processing environment with a higher security level than the

Media Decryptor, at least insofar as the Security Manager has access to the IMB key used for
access to the content keys, and the Media Decryptor does not have access to the IMB key.

       133.    Cinemark has had actual knowledge of both Intertrust’s rights in the ’627 patent

and details of Cinemark’s infringement of the ’627 patent because Intertrust brought the ’627

patent to Cinemark’s attention before the filing date of this Complaint, at least by on or about

April, 2018.

       134.    Cinemark is not and has never been licensed or otherwise authorized by Intertrust

to practice, the claims of the ’627 patent.

       135.    By reason of Cinemark’s infringing activities, Intertrust has suffered, and will

continue to suffer, substantial damages in an amount to be proven at trial. But for Cinemark’s

infringement of the ’627 patent, Intertrust would have provided Cinemark with the patented

Intertrust technology that Cinemark needed to implement the Infringing Products and Services

and/or licensed the ’627 patent to Cinemark so that Cinemark could implement these products

and services. As a result of Cinemark’s infringement, Intertrust has been damaged in an amount

equal to the loss of profits that would otherwise have accrued to Intertrust from providing its

patented technology to Cinemark, but in no event less than a reasonable royalty.

       136.    Cinemark’s continuing acts of infringement are a basis of consumer demand for

the Infringing Products and Services. Cinemark’s continuing acts of infringement are therefore

irreparably harming and causing damage to Intertrust, for which Intertrust has no adequate

remedy at law, and will continue to suffer such irreparable injury unless Cinemark’s continuing


Complaint for Patent Infringement                                                           Page 31
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 32 of 34 PageID #: 32




acts of infringement are enjoined by the Court. The hardships that an injunction would impose

are less than those faced by Intertrust should an injunction not issue. The public interest would

be served by issuance of an injunction.

       137.       Cinemark’s infringement of the ’627 patent has been and continues to be willful

and deliberate, justifying a trebling of damages under 35 U.S.C. § 284.

                                      PRAYER FOR RELIEF
       WHEREFORE, Intertrust respectfully requests the following relief:

       A.         A judgment that Cinemark has infringed (and, for the patents that have not expired,

is infringing) each and every one of the Asserted Patents;

       B.         A preliminary and permanent injunction against Cinemark, its respective officers,

agents, servants, employees, attorneys, parent and subsidiary corporations, assigns and successors

in interest, and those persons in active concert or participation with them, enjoining them from

infringement, inducement of infringement, and contributory infringement of each and every one

of the Asserted Patents, including but not limited to an injunction against making, using, selling,

and/or offering for sale within the United States, and/or importing into the United States, any

products and/or services that infringe the Asserted Patents;

       C.         Lost profit damages resulting from Cinemark’s infringement of the Asserted

Patents;

       D.         A reasonable royalty for Cinemark’s use of Intertrust's patented technology, as

alleged herein;

       E.         Prejudgment interest;

       F.         Post-judgment interest;




Complaint for Patent Infringement                                                           Page 32
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 33 of 34 PageID #: 33




       G.      A judgment holding Cinemark’s infringement of the Asserted Patents to be willful,

and a trebling of damages pursuant to 35 U.S.C. § 284;

       H.      A declaration that this Action is exceptional pursuant to 35 U.S.C. § 285, and an

award to Intertrust of its attorneys' fees, costs and expenses incurred in connection with this Action;

and

       I.      Such other relief as the Court deems just and equitable.

                                  DEMAND FOR JURY TRIAL

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.



DATED: August 7, 2019                 /s/ Harold A. Barza w/permission Andrea Fair
                                      Harold A. Barza (CA Bar No. 80888)
                                      (Pro hac vice application forthcoming)
                                      halbarza@quinnemanuel.com
                                      Tigran Guledjian (CA Bar No. 207613)
                                      (Pro hac vice application forthcoming)
                                      tigranguledjian@quinnemanuel.com
                                      Bruce R. Zisser (CA Bar No. 180607)
                                      (Pro hac vice application forthcoming)
                                      brucezisser@quinnemanuel.com
                                      Jordan B. Kaericher (CA Bar No. 265953)
                                      (Pro hac vice application forthcoming)
                                      jordankaericher@quinnemanuel.com
                                      QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                      865 S. Figueroa St., 10th Floor
                                      Los Angeles, CA 90017
                                      Phone: (213) 443-3000
                                      Fax: (213) 443-3100




Complaint for Patent Infringement                                                             Page 33
 Case 2:19-cv-00266-JRG Document 1 Filed 08/07/19 Page 34 of 34 PageID #: 34



                                    Of Counsel:
                                    T. John Ward, Jr.
                                    Texas State Bar No. 00794818
                                    E-mail: jw@wsfirm.com
                                    Claire Abernathy Henry
                                    Texas State Bar No. 24053063
                                    E-mail: claire@wsfirm.com
                                    Andrea L. Fair
                                    State Bar No. 24078488
                                    Email: andrea@wsfirm.com
                                    WARD, SMITH & HILL, PLLC
                                    PO Box 1231
                                    Longview, Texas 75606-1231
                                    (903) 757-6400 (telephone)
                                    (903) 757-2323 (facsimile)

                                    Counsel for Plaintiff Intertrust Technologies Corporation




Complaint for Patent Infringement                                                     Page 34
